-7Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

Claims 1-7 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
The terms “highly-permeable dense”, “high permeability”, “desirable hydrophobicity” and ”optimal biocompatibility” in claim 1 are relative terms which renders the claim indefinite. The terms “highly-permeable dense”, “high permeability”, “desirable hydrophobicity” and ”optimal biocompatibility” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Permeability is not given in terms of pore diameter. Hydrophobicity and biocompatibility are not given in terms of comparable scientific units.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0157905 A1 (Sehgal) in view of English translation copy of Chinese Patent Publication No. CN 109100269A to Zhang et al. (hereinafter “Zhang”) and/or US 2018/0264399 to Deng et al. (hereinafter referred to as “Deng”).
Recitation of “blood oxygenation” on line 1 of claim 1 is an intended use.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Sehgal discloses a system for treating carbon monoxide poisoning and specifically discloses that a tangential flow filtration (TFF) unit comprises a TFF filter having a gas permeable membrane; blood flows along one side of the gas permeable membrane, while the other side of the membrane is filled with an oxygen-rich extraction fluid; oxygen molecules in the extraction fluid diffuse through the gas permeable membrane and into the bloodstream to promote dissociation of carbon monoxide from the hemoglobin and reoxygenation of the blood; dissociated carbon monoxide molecules diffuse through the gas permeable membrane and are removed from the blood; the extraction fluid is a gaseous fluid, such as pure oxygen or a gas mixture having a high oxygen content (see paragraphs [0013], [0020]); the material of the gas permeable membrane is a copolymer of PDD and a complementary amount of TFE (wherein PDD is perfluoro-2, 2-dimethyl-l, 3-dioxole; TFE is tetrafluoroethylene), in particular such a polymer containing 50-95 mol% of PDD, preferably a hollow fiber membrane (HFM)(see paragraphs [0024]-[0025], [0030]). Hence, Sehgal discloses a hollow fiber membrane that can be used for blood oxygenation. Since the gas permeable membrane can be used to transport oxygen to the blood and is made of perfluoropolymers PDD and TFE, the gas permeable membrane has the characteristics of being dense and highly hydrophobic and biocompatible (see paragraph [0018]).
Claim 1 differs from the  HFM of Sehgal in that HFMs are prepared from Teflon AF 2400 and Teflon AF 1600. 								Whereas the gas permeable film disclosed in Sehgal was formed by copolymerization of PDD and TFE, an improvement in the stability and permeability of the film was needed.  
In view of the above differences, Zhang discloses a system and method for rapidly determining the solubility and diffusion coefficient of a gas in a liquid, and specifically discloses a system comprising a liquid delivery pump 1, a casing membrane contact chamber 2, a gas mass flow meter 3, a water bath 4 and a back pressure valve 5 (see page 2, last paragraph); wherein the liquid delivery pump is connected in series with the casing membrane contact chamber and the back pressure valve, the gas mass flow meter is connected to the casing membrane contact chamber, and the casing membrane contact chamber is submerged in the water bath. The liquid delivery pump is a syringe pump, high-pressure advection pump or other pump capable of providing a steady flow rate; the membrane used in the sleeve membrane contact chamber is a hollow fiber membrane with an inner diameter of 0.1-2 mm and a membrane thickness of 0.05-0.5 mm (see page 2, last paragraph); the membrane material used for the sleeve membrane contact chamber may be Teflon AF 2400, Teflon AF 1600 or other gas permeable membrane material (see page 3, first paragraph); the gas mass flowmeter is provided with a pressure reducing valve connected to the casing membrane contact chamber through a gas flow path. Gas from the gas source passes through the gas mass flow meter into the gas flow path of the casing membrane contact chamber where the gas can be dissolved into the liquid through the membrane; the system has a wide range of applications, both for different gases and liquids (see page 3).
Zhang discloses that Teflon AF 2400 and Teflon AF 1600 can be used to prepare hollow fiber membranes with good permeability. The hollow fiber membranes prepared from Teflon AF2400 and Teflon AF1600 allow the transport of gas through the membrane to effect gas exchange between the rich gas stream and the lean gas liquid. Also, both Teflon AF 1600 and Teflon AF 2400 are trade names for PDD, TFE polymerized perfluoropolymers having chemically stable properties, based on common technical knowledge in the art; wherein the PDD content in Teflon AF 1600 is 65% and the PDD content in Teflon AF 2400 is 87%. That is, the hollow fiber membrane prepared from Teflon AF2400, Teflon AF1600 disclosed in Zhang is one of the gas permeable membranes formed by the polymerization of PDD and TFE. Thus, the selection of Teflon AF 1600 and Teflon AF 2400 for the preparation of hollow fiber membranes for blood oxygenation will readily occur to those skilled in the art in light of the teachings of Zhang.
Deng discloses a membrane contactor comprising a composite membrane for gas separation, particularly cited Teflon AF2400, Teflon AF1600 (see paragraph [0094]) which are subjected to a reduced aging phenomenon if compared to other polymers typically use in gas separation membranes (see paragraph [0114]).
Thus, the selection of Teflon AF 1600 and Teflon AF 2400 for the preparation of hollow fiber membranes for reduced aging phenomenon will readily occur to those skilled in the art in light of the teachings of Deng.
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See MPEP 2144.07.
Regarding claims 2-5, Sehgal discloses (see paragraph [0030]) that the inner diameter of the hollow fiber is preferably 0.05-0.8 mm (i.e. 50-800 µ m). Sehgal also discloses (see paragraph [0028]) that the gas flux through the permeable membrane is inversely proportional to the thickness of the membrane and directly proportional to the gas transport area of the membrane. Zhang discloses that the thickness of the hollow fiber membrane is 0.05-0.5 mm (i.e., 50-500 µm) (see page 2, last paragraph). 
It would have been obvious to those skilled in the art to rationally adjust the membrane pore size, length and thickness parameters of the hollow fiber membrane as needed in order to obtain a better blood oxygenation effect. 
Regarding claims 6-7, based on common technical knowledge in the art, melt extrusion and solvent casting are commonly used film making methods in the art. In addition, on the basis that the membranes prepared by the polymerization of PDD, FTE disclosed in Sehgal can be used for gas exchange of extracorporeal blood with oxygen- enriched fluids, it would have been obvious to those skilled in the art that hollow fiber membranes prepared from Teflon AF 1600 and Teflon AF 2400 can also be used for in vivo blood oxygenation processes. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN KIM whose telephone number is (571)272-1142. The examiner can normally be reached Maxi Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/John Kim/Primary Examiner, Art Unit 1777                                                                                                                                                                                                        



JK
10/20/22